DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 5, 6, 7, 8, 9, 10, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0298972 A1.
	Claims 10, 11 and 12 w/in this US 2015/0298972 A1 describes a process for treating a hydrogen sulfide-containing effluent comprising the steps of:
	Feeding an acidic gas comprising carbon dioxide and hydrogen sulfide into a hydrogen sulfide selective separation unit to evidently separate off the hydrogen sulfide components from the rest of the constituents (i. e. carbon dioxide) present in this gas to produce a hydrogen sulfide-rich stream and also a hydrogen sulfide-lean stream;
	Feeding the hydrogen sulfide-rich stream to a carbon dioxide-selective separation unit to produce a carbon dioxide-rich permeate and also a hydrogen sulfide-rich retentate, and 
	Feeding the hydrogen sulfide-rich retentate into the furnace of a Claus plant.
	Claim 12 submits that the carbon dioxide selective separation unit may be a fluororoplastic membrane or a perfluororopolymer membrane.

	The difference between the Applicants’ claims and this US 2015/0298972 A1 is that the Applicants’ independent claim 1 and also dependent claims 5, 6 and 7 also set forth certain chemical process parameters (such as the concentrations of the hydrogen sulfide in the sour gas and also in the stripped gas) and such chemical process parameters do not appear to be explicitly recited in this US 2015/0298972 A1, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same process for extracting the same hydrogen sulfide out of the same gas by using at least an obvious variation of the same membranes to what appears to be same extent/degree would inevitably operate w/ at least an obvious variation of the same claimed chemical process parameters (to include the hydrogen sulfide concentration criteria set forth in the Applicants’ independent claim 1 also the Applicants’ dependent claims 5, 6 and 7) and such “reasonable expectations” are evidence of prima facie obviousness.
	Claim 19 reports that the hydrogen sulfide-rich stream has a hydrogen sulfide concentration that is greater than 55 percent by volume, as embraced in the scope of at least the Applicants’ dependent claims 8, 9 and 10.
	Example 1 in paragraph number 67 seems to teach that selective separation units contained only a single membrane, as embraced in the scope of at least the Applicants’ dependent claim 14.
	Paragraph number 63 also seems to suggest that a plurality of hydrogen sulfide selective membranes and also a plurality of carbon dioxide selective membranes (that may be arranged in series) may also be used, as embraced in the scope of at least the Applicants’ dependent claims 15-17.


Allowable Subject Matter
The Applicants’ dependent claim 2 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 3 and 4) have been allowed over the teachings provided in this US 2015/0298972 A1 because this US 2015/0298972 A1 does not teach or suggest the Applicants’ claimed step of oxidizing the hydrogen sulfide present in the hydrogen sulfide-stripped gas into sulfur dioxide, as embraced in the scope at least the Applicants’ dependent claim 2.
The Applicant dependent claim 11, 12 and 13 have been allowed over the teachings provided in this US 2015/0298972 A1 because this US 2015/0298972 A1 does not teach or suggest the Applicants’ claimed carbon dioxide – hydrogen sulfide selectivities being greater than 10 (Applicants’ claim 11) or greater than 20 (Applicants’ dependent claim 12) or greater than 30 (Applicants’ dependent claim 13).  In contrast, paragraph number 57 in this US 2015/0298972 A1 mentions a carbon dioxide to hydrogen sulfide selectivity for their carbon dioxide selective membrane as being between about 3.0 to 8.0 (which is clearly out of the range of selectivities mentioned in at least the Applicants’ dependent claims 11, 12 and 13).
The Applicants’ dependent claim 18, 19, and 20 have been allowed over the teachings provided in this US 0298972 A1 because this US 2015/0298972 A1 does not seem to teach or suggest the specific use of the particular monomers having the illustrated and defined chemical structure shown in these Applicants’ dependent claim 18, 19 and 20.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
	US 2020/0197859 A1; US 2017/0137288 A1 and also US 2014/0138317 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736